Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to argument filed on 8/9/22.  The claims are not amended.  Claims 7,8,10,11 and 17-27 are pending.
Claim Rejections - 35 USC § 103
Claims 7-8,10-11,17-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehringer Ingelheim  DE 1510996 in view of Kortum ( EP 1256280).
For claim 7, Boehringer Ingelheim (BI)  discloses an encased snack which comprises crumb material from breadstuff.  The encased snack has crumb material made into a shell with a wall thickness, a filling inside the shell and a cover of the crumb material  on the filling in the shell. Bl teaches that the crumbs may be remoistened and formed into hollow body thus encompassing or at least suggested adding water to the crumb materials. The crumb material also comprises a binder; thus, it is obvious the binder reacts with the water to firm up an the outer surface of the encased baked snack.  For claims 10-11, BI  discloses a food grade binder, including cold swelling starch which is pre-gelatinized starch.  For claim 17, BI teaches that the crumb material comprises breadstuff and shredded baked dough material, preferably rye.  For claim 18, BI discloses filling including chocolate, yoghurt, sausage, cheese etc..  For claim 19, BI discloses the product is baked.  For claim 24, BI discloses the snack product can be closed by bread or closed by other food substances as desired.  For claim 24, BI discloses binding agent including pre-gelatinized starch; thus, it is obvious the binder improves the flowability because the same agent is used.  For claim 25, BI does not disclose adding preservatives to the filling; thus, it is free of preservatives. ( see pages 2-3 and the examples)
BI does not disclose the water activity and the processing steps and die features as in claim 7, the amount of filling as in claim 8, bake using infrared radiation as in claim 19, the features as in claims 20-21,26-27 and the water activity as in claim 22.
Kortum discloses long shelf life, filled bread snacks.  The bread dough casing and filling have the same water activity and is in the range of about .95-.98.  The bread casing is ground material.  ( see paragraphs 0018-0021)
Both BI and Kortum are directed to filled snack product made of crumb material.  It would have been obvious to one skilled in the art to follow the guideline of Kortum for the water activity to give shelf stability to the BI product.  It would have been obvious to vary the amount of filling depending on the flavor and taste desired.  As to the baking by infrared radiation, the processing parameters and the die parameters, the limitations are directed to processing steps of the product and how the product is made does not determine the patentability of the product. “[E]ven through product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798,802,218 USPQ 289,292 (Fed. Cir. 1983), MPEP 2113).  
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive. 
In the response, applicant argues neither Boehringer nor Kortum describe or suggest an encased baked snack and teaches away from an encased baked snack.  The examiner respectfully disagrees.  Both the Boehringer and Kortum products are baked encased products because the products are made of baked crumb material that contains filling material inside.  The filling material is enclosed within the outer shell of baked crumb material.  Thus, the products are encased baked snack.  Applicant points to the claimed steps and argues that Boehringer describes several different ways to assemble the bread sheath and core materials; however, none of them include a step of baking the snack after assembly.  This argument is not persuasive.  The baking after or before assembly and the different processing steps  are directed to processing parameter which does not determine the patentability of the product-by-process claims.  The claims are directed to an encased snack comprising outer shell of crumb material made of dough, water and binder and a filling.  Boehringer discloses such product.  Applicant argues the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.  Applicant states one of ordinary skill in the art appreciates that baking an encased filling changes the chemical composition, structure and properties of the filling compared to an unbaked filling.  This argument is not persuasive.  Applicant statement concerning changes in chemical composition, structure and properties are conclusion without any factual evidence.  There is also no limitation in the claims that define the filling baked with the outer shell versus filling injected to a baked outer shell.  There is no structure defined to distinguish between the claimed product and the Boehringer product.  Furthermore, Boehringer discloses on column 2 lines 79-88 “ co-extruding the core and a bread dough or bread mass and thereafter if necessary baking and/or drying to provide a product with a bread sheath having a water content of less than 15% by weight throughout its mass”.  With this disclosure, Boeheringer clearly suggest further baking can take place after assembly if it is needed to reduce the water content.
With respect to the Kortum reference, applicant also argues that the final filled product in Kortum is not subsequently baked.  The argument is not persuasive for the same reason as for the Boeheringer reference.  Furthermore, the Kortum reference is only relied upon for the teaching of the water activity. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



October 6, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793